DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yu et al. (US 5,880,902) (hereafter Yu).
As per claim 1, Yu teaches a method comprising: 
determining that a first storage node in a mass storage system (col. 2, lines 13-18) is scheduled to perform a recalibration at a first time (fig. 3); and
rescheduling the recalibration for a different time based on one or more indicators external to the first storage node (fig. 4, 416, wherein idle refers to data streaming not in process or lack of demand from data, indicators being data access commands received; see col. 5, lines 20-25 and col. 5, lines 40-50 for idle/indicator; col. 1, lines 45-50 describing external access)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Miller et al. (US 2014/0254343) (hereafter Miller).
As per claim 2, Yu teaches all the limitations of claim 1.  Yu does not explicitly teach wherein the one or more indicators comprises an external indicator of a potential environmental disturbance for the first storage node detected at a second storage node comprising storage resources for storage of data concurrently operating in the mass storage system at a location external to the first node.
However, Miller teaches wherein the one or more indicators comprises an external indicator of a potential environmental disturbance for the first storage node detected at a second storage node comprising storage resources for storage of data concurrently operating in the mass storage system at a location external to the first node ([0037] by transmitting the information and the processor making the determination).
It would have been obvious before the effective filing dated of the claimed invention to have combined the external indicators of Miller with the external indicator of Yu because it may provide indication that adjacent nodes performing tasks could be causing performance degradation to a specific node ([0038]).
As per claim 4, Miller teaches wherein detecting the potential environmental disturbance comprises identifying a planned or recent control setting alteration that affects temperature or vibration ([0027], [0022]).
As per claim 5, Miller teaches wherein the planned or recent control setting alteration is a fan speed alteration ([0027], [0022]).
As per claim 6, Miller teaches wherein detecting the potential environmental disturbance comprises identifying a scheduled read/write activity on the second storage node adjacent to the first storage node ([0038] wherein the high I/O task being the scheduled task, they must be scheduled in order to be performed).
As per claim 7, Miller teaches wherein detecting the potential environmental disturbance comprises detecting a measurement at an external sensor relative to the first storage node, the measurement comprising a value outside of an expected range ([0014]).
As per claim 8, the combination of Miller and Yu teaches determining that the potential environmental disturbance and an internal state of the first storage node satisfy a cause-and-effect correlation ([0041], Miller); and instructing the first storage node to reschedule the recalibration responsive to the determination ([0041] Miller teaches recalibrating; Yu teaches the rescheduling).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu and Miller as applied to claim 2 above, and further in view of Milligan et al. (US 2014/0364048) (hereafter Milligan).
As per claim 3, the combination of Yu and Miller teaches all the limitations of claim 2.  The combination does not explicitly teach wherein the potential environmental disturbance comprises detecting a failed cooling fan external to the first storage node.
wherein the potential environmental disturbance comprises detecting a failed cooling fan external to the first storage node.
However, Milligan teaches wherein the potential environmental disturbance comprises detecting a failed cooling fan external to the first storage node (fig. 14).
It would have been obvious before the effective filing date of the claimed invention to have combined the failed cooling fan detection of Milligan with the method of the combination of Yu and Miller because it provides a means of compensating for a failed fan ([0075]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu as applied to claim 1 above, and further in view of Kassab (US 2007/0230002).
As per claim 9, Yu teaches all the limitations of claim 1.  Yu does not explicitly teach wherein the recalibration comprises recalibration of an operational parameter comprising at least one of a write fault margin, a fly height, and a write current magnitude.
However, Kassab teaches wherein the recalibration comprises recalibration of an operational parameter comprising at least one of a write fault margin, a fly height, and a write current magnitude (Abstract).
It would have been obvious before the effective filing date of the claimed invention to have combined the fly height parameter of Kassab with the operational parameter of Yu because it reduces the potential loss of data and/or damage to the data storage surface ([0005]).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/            Primary Examiner, Art Unit 2139